1 Reported in 286 N.W. 359.
Defendant appeals from the judgment entered in the court below after the orders denying the motions of both parties for amended findings or a new trial were affirmed. Decision filed February 17, 1939, rehearing denied March 14, 1939. State v. Illinois Cent. R. Co. 205 Minn. 1, 284 N.W. 360.
The errors assigned and urged on this appeal were presented on the former appeal, and the decision therein must be considered final so far as this court is concerned. It having been found that the Burlington formula for computing the tax on freight car per diem earnings was proper and that the one proposed by defendant "is not a better formula than the Burlington," it follows that the tax computed according to the Burlington formula violates no provision of the constitution of this state, and we are unable to see that the fourteenth amendment or any other provision of the federal constitution is violated by the judgment rendered.
The judgment is affirmed.
Mr. Justice Hilton and Mr. Justice Peterson took no part.
 *Page 1